PER CURIAM.
In this appeal from a Tax Court order dismissing its complaint for lack of subject matter jurisdiction, R. 4:6—2(a), appellant Amplicon, Inc., contends that the Court misinterpreted and improperly applied statutory provisions respecting refund of sales and use tax payments. It contends, too, that equitable principles should have been applied to toll statutory limitation periods enabling it to request relief from asserted sales tax overpayments made following an audit conducted under the authority of respondent, the Director, New Jersey Division of Taxation.
*46Upon review of the record and consideration of the briefs and oral arguments, we are satisfied that the order under review should be affirmed, substantially for the reasons stated by Judge Small in his comprehensive .written opinion dated September 18, 1998, as supplemented, following our limited remand, by his letter opinion of March 11,1999.
Affirmed.